Citation Nr: 1537535	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-00 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for L4-L5 disc displacement with degenerative arthritis (claimed as a lower back condition), to include as secondary to right knee disability.

2. Entitlement to service connection for degenerative joint disease, status post medial meniscectomy and medial femoral condyle chondroplasty, left knee (claimed as a left knee condition), to include as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	Matthew D. Hill


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to July 1981 and from January 1983 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, denying service connection for the Veteran's left knee and lower back conditions.  


FINDINGS OF FACT

1.  The Veteran's lower back condition at least as likely as not was aggravated by his service-connected right knee disability.

2.  The Veteran's left knee condition at least as likely as not was proximately due to his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for aggravation of L4-L5 disc displacement with degenerative arthritis (claimed as a lower back condition), secondary to right knee disability are met.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for degenerative joint disease, status post medial meniscectomy and medial femoral condyle chondroplasty, left knee (claimed as a left knee condition), secondary to right knee disability are met.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet.App. 439 (1995); El-Amin v. Shinseki, 26 Vet.App. 136 (2013) (holding that an examiner's finding that a Veteran's alcoholism was "related to" factors other than his service-connected PTSD was not sufficient to permit the Board to conclude that the PTSD did not aggravate his alcoholism).

The Veteran's right knee was injured in 1981 during service, leading to a medical discharge.  He has been service connected for that injury since that time, receiving no benefits during the time he returned to service from 1983 to 1986.  

In 1990, the Veteran testified before a VA Hearing Officer that since leaving service in 1986, his knee had gotten worse, and that it was leading to a limp and altered gait which the Veteran believed, based on conversation with his doctor, was putting strain on his hip and lower back.  Following a worsening of his condition, he underwent a right knee replacement in 2011.

Lower back

The Veteran states in his June 2015 Memorandum of Law that he injured his lower back in October 2005 while performing carpentry work under a dock.  In a January 2006 private examination, he was diagnosed with an L4-5 central disk bulge with mild relative stenosis, causing lower back pain.  

In a February 2012 VA Disability Benefits Questionnaire (DBQ), the VA examiner opined that the Veteran's back condition was at least as likely as not aggravated by the Veteran's right knee replacement.  In a March 2012 opinion, the same examiner elaborated by stating that he could not determine precisely what impact the right knee had, but that he came to the conclusion through the "well known biomechanical interrelationship within the joint system including : ankle/knee/hip and L-S spine."  

Dr. Wengler, an independent physician, wrote an April 2013 letter to the Veteran's attorney opining that the Veteran's right knee caused "altered gait mechanics" which were a "significant factor" in the Veteran's spinal injuries.  He attributed to the right knee injury 5 percent of the 20 percent impairment he judged the Veteran to have under Minnesota's Workman's Compensation laws.  

The Board finds these examinations competent and credible.  Based on these examinations, and the Veteran's history of an altered gait because of his service-connected right knee injury, the Board finds that the criteria for a grant of service connection for a lower back condition, aggravated by the Veteran's service-connected right knee injury, have been met.  38 C.F.R. § 3.102 (2015).

Left knee

The Veteran has reported left knee pain since at least January 2006, when he reported it following his back injury.  In 2007, the Veteran reported feeling a pop in his left knee when his back spasmed while climbing a ladder.  In 2008, the Veteran's private medical records show that he reported increasing pain, including an injury while bending down to pick something up in July 2008.  In a June 2012 VA Compensation and Pension (C&P) examination, the VA examiner diagnosed the Veteran with "bilateral knee DJD [degenerative joint disease], status post Left Knee arthroscopies x 2 for large medial meniscus tear and DJD."  
In a June 15, 2012 C&P examination, the VA examiner determined that the Veteran's left knee injury was "at least as likely as not related to his back condition," because the Veteran reported twisting his left knee as a direct result of having a back spasm.  Since the Veteran's lower back condition is service-connected (see above), the Board finds that this examination weighs in favor of service connection for the Veteran's left knee.

In his October 2014 opinion, Dr. Miller argues that that the Veteran's left knee injury was caused by the Veteran compensating for his right knee giving way, and cites medical literature showing a high risk of that kind of injury.

Based on evidence showing that the Veteran's left knee condition was caused by his service-connected injuries, the Board finds that the criteria for a grant of service connection for a left knee condition has been met.  


ORDER

Service connection for aggravation of L4-L5 disc displacement with degenerative arthritis (claimed as a lower back condition), secondary to right knee disability, is granted.

Service connection for degenerative joint disease, status post medial meniscectomy and medial femoral condyle chondroplasty, left knee (claimed as a left knee condition), secondary to right knee disability, is granted.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


